 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   ERIN SNIDER, #304781
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   NICOLAS WEBER
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:19-mj-00032-SAB
12                    Plaintiff,                   STIPULATION TO ADVANCE STATUS
                                                   CONFERENCE; ORDER
13             vs.
14   NICOLAS WEBER,                                DATE: June 6, 2019
                                                   TIME: 10:00 a.m.
15                    Defendant.                   JUDGE: Hon. Stanley A. Boone
16
17             IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Assistant United States Attorney Jeffrey Spivak, counsel for plaintiff, and Assistant
19   Federal Defender Erin Snider, counsel for defendant Nicolas Weber, that the status conference
20   currently scheduled for July 18, 2019, may be advanced to June 6, 2019, at 10:00 a.m. for a
21   change-of-plea and sentencing hearing, as the parties have reached a plea agreement in this
22   matter.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
 1                                                Respectfully submitted,
 2                                                MCGREGOR W. SCOTT
                                                  United States Attorney
 3
 4   Date: May 24, 2019                           /s/ Jeffrey Spivak
                                                  JEFFREY SPIVAK
 5                                                Assistant United States Attorney
                                                  Attorney for Plaintiff
 6
 7                                                HEATHER E. WILLIAMS
                                                  Federal Defender
 8
 9   Date: May 24, 2019                           /s/ Erin Snider
                                                  ERIN SNIDER
10                                                Assistant Federal Defender
                                                  Attorney for Defendant
11                                                NICOLAS WEBER
12
                                                ORDER
13
14            Based on a showing of good cause, the Court hereby orders that the status conference
15   currently scheduled for July 18, 2019, is advanced to June 6, 2019, at 10:00 a.m. for a change-of-
16   plea and sentencing hearing. Mr. Weber is ordered to appear.
17
18   IT IS SO ORDERED.
19   Dated:     May 24, 2019
20                                                       UNITED STATES MAGISTRATE JUDGE

21
22
23
24
25
26
27

28

     Weber: Stipulation

                                                     2
